                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
V.                                        §
                                          §         No. 3:18-cr-128-N (2)
CLARO GONZALEZ PEREZ,                     §
                                          §
             Defendant.                   §

                   MEMORANDUM OPINION AND ORDER

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated October 29, 2018, United States

District Judge David C. Godbey has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Claro Gonzalez Perez should not be detained under 18 U.S.C. § 3143(a)(2), and whether

it has been shown by clear and convincing evidence that Defendant Claro Gonzalez

Perez is not likely to flee or pose a danger to any other person or the community if

released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 103.

                                   Background

      Defendant is set for sentencing before Judge Godbey on January 7, 2019, see

Dkt. No. 104, although Defendant has filed an unopposed motion for a 30-day

continuance, see Dkt. No. 117.

      “[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries

                                         -1-
governed by different provisions of the Bail Reform Act.” United States v. Lee, 31 F.

App’x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). 18 U.S.C. § 3143(a)(2) dictates that the Court “shall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;

or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.” 18 U.S.C. § 3143(a)(2).

      Defendant filed a Motion to Continue Pretrial Release, in which he identifies the

exceptional circumstances under 18 U.S.C. § 3145(c) that he contends justify his

continued release post-conviction and in which he addresses whether he is likely to flee

or pose a danger to any other person or the community if released under 18 U.S.C. §

3142(b) or (c) pending sentencing. See Dkt. Nos. 115 & 116.

      The Court held a hearing on December 7, 2018 on the matters referred by Judge

Godbey, at which Defendant appeared in person and through counsel and the

government’s counsel appeared. See Dkt. No. 119.

      At the hearing, Defendant’s counsel confirmed that Defendant’s presentencing

release motion and supporting brief do not need to remain under seal, and so the Court

                                            -2-
will not file this order under seal.

                             Legal Standards and Analysis

          As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C). See Dkt. Nos. 49, 51, 53, 58,

& 103. That is “an offense in a case described in subparagraph (A) ... of subsection (f)(1)

of section 3142,” specifically, “an offense for which a maximum term of imprisonment

of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et

seq.).”

          Defendant therefore must be detained pursuant to 18 U.S.C. § 3143(a)(2) unless

he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C. § 3145(c).

Release of “a person who has been found guilty of an offense in a case described in [18

U.S.C. § 3142(f)(1)(A)] and is awaiting imposition or execution of sentence” requires

that “the judicial officer finds by clear and convincing evidence that the person is not

likely to flee or pose a danger to any other person or the community.” 18 U.S.C. §

3143(a)(2)(B); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016)

(“The decision to detain Jacqueline after conviction is a common one because of the

presumption in favor of detention that attaches to a convicted defendant. See 18 U.S.C.

§ 3143.”); United States v. Lopez, 504 F. App’x 297, 298 (5th Cir. 2012) (“A defendant

who has been convicted ‘shall ... be detained’ pending sentencing ‘unless the judicial

officer finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community if released.’ Thus,

                                            -3-
there is a presumption against release pending sentencing.” (footnotes omitted)). As

the United States Court of Appeals for the Fifth Circuit has repeatedly recognized,

Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose a burden on

a convicted defendant seeking release pending sentencing to show by clear and

convincing evidence that she or he is not a flight risk or a danger to the community. See

18 U.S.C. § 3143(a)(1); FED. R. CRIM. P. 46(c) (“The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests

with the defendant.”); United States v. Lockett, 549 F. App’x 269 (mem.), No. 13-11097,

2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).

      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy the

Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion for

acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.

      18 U.S.C. § 3145(c) provides that “[a] person subject to detention pursuant to [18

U.S.C. §] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in [18

U.S.C. §] 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional reasons why such

person’s detention would not be appropriate.” As reflected in the Report and

Recommendation Concerning Plea of Guilty [Dkt. No. 364], Section 3145(c) provides

an alternative basis for pre-sentencing release under “exceptional circumstances,” so

long as Defendant also makes the required showing under Section 3143(a)(1) and

                                            -4-
3143(a)(2)(B) – that is, by clear and convincing evidence that Defendant is not likely

to flee or pose a danger to the safety of any other person or the community if released

under 18 U.S.C. § 3142(b) or 3142(c) pending sentencing. See United States v. Carr, 947

F.2d 1239, 1240 (5th Cir. 1991).

      The Court finds that Defendant has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. According to Defendant, he “has demonstrated clear and

convincing evidence he is not likely to flee or pose danger to any other person or to the

community by following all conditions of pretrial of release and appearing at all

required appointments and hearings, since May 18, 2018.” Dkt. No. 115 at 2. As

Defendant further explains in his brief in his support of his Motion to Continue

Pretrial Release,

      [t]he first question to answer is whether Gonzalez can show by clear and
      convincing evidence that he is not likely to flee or pose a danger to any
      other person or the community if released under 18 U.S.C. § 3142(b) or
      (c).
              Gonzalez was found to meet this standard when he was granted
      pretrial release by Judge Bryan in the Southern District of Texas –
      Houston Division on May 18, 2018. Again, when Gonzalez appeared on
      June 5, 2018 in the Northern District of Texas – Dallas Division before
      this Honorable Court, he met the standard and was continued on pretrial
      release. This Court reviewed conditions of bond after Gonzalez’s
      rearraignment and guilty plea on September 20, 2018 and again let him
      continue on pretrial release.
              Throughout Gonzalez’s time on pretrial release he has been
      supervised by Mr. Flores. Flores has confirmed that while under his
      supervision, Gonzalez has attended regular meetings with him as
      required. Gonzalez has attended Second Chance Consulting & Outreach
      substance abuse classes and has submitted to urinalysis testing, resulting
      in negative results for the presence of unpermitted substances. No new
      offenses have been committed by Gonzalez nor did he have any case

                                           -5-
      pending at the time of his arrest, and he has presented himself timely in
      all court proceedings. Moreover, Gonzalez drives several hours to and
      from the Houston, Texas area to appear at the scheduled hearings
      because he has no means to miss work and stay overnight in Dallas,
      Texas for court. The dates Gonzalez has appeared for court while on
      pretrial release include the initial hearing in Houston, Texas, the initial
      hearing in Dallas, Texas, rearraignment and plea, and for the trial of
      Co-Defendant Lopez Jaimes. When subpoenaed by Lopez Jaimes’ counsel
      to appear for that trial, Gonzalez drove to Dallas in the middle of the
      week to potentially be called to testify, driving back later the same day.
      Gonzalez has lived in the Houston area since 1997. Gonzalez’s wife and
      children are all in Planterville, Texas. Gonzalez married Edith Bravo in
      Houston, Texas on March 31, 2001. They have three boys, Luis (age 16),
      Claro Jr. (age 15), Adan (age 10) and another unborn son due in April
      2019. Gonzalez has little interaction beyond work and family obligations.
      Gonzalez is also required to maintain employment, which he has done
      diligently throughout the time in the instant case. James Construction
      Company, the employer for Gonzalez over the last two years, is also
      located in Plantersville, Texas although their work takes them
      throughout the area. Superintendent for the company, Austin Dollens,
      has promoted Gonzalez during his time with the company. Gonzalez is
      the sole income-earner for his family and works five (5) to six (6) days a
      week, often sixty (60) to seventy (70) hours per week.
             There is no danger to any other person or to the community by
      Gonzalez’s continued pretrial release the remaining month until
      sentencing. Gonzalez has no history of violence and no criminal history
      indicating violent tendencies.
             Gonzalez has agreed to undertake any additional conditions of
      pretrial release, such as additional monitoring, to remain out until
      sentencing.
             Considering the factors laid out in 18 U.S.C. § 3142(g) and all the
      documents on record with the Court, Gonzalez has shown by clear and
      convincing evidence that he is not likely to flee or pose a danger to any
      other person or the community if released under 18 U.S.C. § 3142(b) or
      (c).

Dkt. No. 116 at 6-8 (footnote omitted).

      The issue of Defendant’s presentencing release therefore turns on whether “it

is clearly shown that there are exceptional reasons why [Defendant’s] detention

[pending sentencing] would not be appropriate.” 18 U.S.C. § 3145(c). In support of that

                                          -6-
showing, Defendant explains that

      [t]he second question to answer is whether Gonzalez can clearly show
      that there are exceptional circumstances under 18 U.S.C. § 3145(c) why
      he should not be detained under 18 U.S.C. § 3143(a)(2).
              Gonzalez is subject to mandatory detention under 18 U.S.C. §
      3142(a)(2) because he has pled and has been found guilty in violation of
      21 U.S.C. § § 846, 841(a)(1) and (b)(1)(C) Conspiracy to Possess with the
      Intent to Distribute a Schedule II Controlled Substance. The offense is
      one which a maximum term of imprisonment of ten years or more is
      prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.) 18
      U.S.C. § 3142(f)(1). Gonzalez thus can be released pending sentencing if
      he clearly shows exceptional reasons why he should not be detained. 18
      U.S.C. § 3145(c).
              Gonzalez is the sole earner of income for his household that
      includes his pregnant wife and three sons, aged 16, 15, and 10. He works
      five (5) to six (6) days a week, often sixty (60) to seventy (70) hours per
      week to try to make ends meet, but this has not proven enough in the last
      year. The most reliable vehicle Gonzalez and Bravo owned was
      repossessed after this incident, and the family will be losing their house
      to the bank at the end of the month. They do not currently know where
      they will reside beginning 2019. Gonzalez is laboring to find a new place
      for his family to live in Plantersville, Texas in the interim. Gonzalez has
      also been selling the livestock they own to find some income and facilitate
      their move.
              Gonzalez is a Legal Permanent Resident but will be deported after
      his sentence is completed. After twenty-one (21) years living in the area,
      this is the last Christmas and holiday season Gonzalez will likely ever be
      able to spend in the United States with his family and loved ones.
      Moreover, his wife has also been charged and pled to the same offense,
      albeit with an agreed minimal role adjustment, potentially leaving the
      children without both parents after sentencing. Given the difficulties of
      incarceration and distance, Gonzalez could be forever separated from his
      wife and children upon being taken into custody. As of now, there are no
      plans for the family to move to Mexico after Gonzalez is released from the
      custody of the Bureau of Prisons.
              Gonzalez would like to have his family settled in a new home prior
      to his being remanded into custody and before sentencing. The older boys
      are contemplating quitting school so they can help the family, and
      particularly their mother once their father is in custody, over adamant
      disapproval by their parents.
              Mr. Dollens has indicated that Gonzalez is an integral member of
      his crew with James Construction. Because Gonzalez has a commercial

                                          -7-
      driver’s license allowing him to operate heavy equipment and has the
      skills to build and put equipment together on site, he is unique amongst
      other crew members. The end of the year necessitates the business to
      limit the number of employees working, and a diverse employee such as
      Gonzalez is critical. Although Dollens does not have a suitable
      replacement for Gonzalez’s current role, by the time Gonzalez is
      sentenced Dollens will have alternates hired for all positions.
              A totality of the facts urged by Gonzalez clearly demonstrate
      circumstances that rise to the level of exceptional circumstances why his
      detention would not be appropriate in this case.
              Gonzalez presents reasons, when taken in combination, that are
      clearly out of the ordinary, uncommon, or rare. Incarceration of Gonzalez
      until sentencing would not serve the ends of justice.

Dkt. No. 116 at 8-10.

      The United States Court of Appeals for the Fifth Circuit has explained that the

“exceptional reasons” provision “was added to § 3145(c) with the mandatory detention

provisions of § 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.” Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

“exceptional reasons”: “a unique combination of circumstances giving rise to situations

that are out of the ordinary.” United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), “a case by case evaluation is essential.” Id.

      The United States Court of Appeals for the Eighth Circuit has similarly

explained that “‘exceptional’ means ‘clearly out of the ordinary, uncommon, or rare.’”

United States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court

has explained that, “to avoid emasculating the mandatory detention statute[,]

‘exceptional reasons review is limited to determining whether remanding the

                                           -8-
defendant to custody until sentencing would be tantamount to subjecting individuals

to unjust detention.’” United States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2

(D.N.J. Aug. 20, 2010) (quoting United States v. Christman, 712 F. Supp. 2d 651, 655

(E.D. Ky. 2010)).

      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to “secure his home and attend to

other personal matters” were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant’s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).

      Many of the facts that Defendant urges as exceptional circumstances, including

his compliance with his conditions of pretrial release and his importance to his

employer, are certainly commendable but would not, in and of themselves, present a

                                          -9-
unique combination of circumstances giving rise to a situation that is out of the

ordinary.

      But the record also reflects that Defendant is working to secure housing for his

family for the coming year, including when he will begin serving any prison sentence.

With these additional facts, the Court finds that the totality of the facts that Defendant

urges as exceptional circumstances are, taken together, a unique combination of

circumstances giving rise to a situation that is out of the ordinary and in which

Defendant’s presentencing detention would not be appropriate.

                                      Conclusion

      The Court finds that Defendant Claro Gonzalez Perez has presented so unique

a combination of circumstances that is so clearly out of the ordinary, uncommon, or

rare as to justify ordering release pending sentencing under Section 3145(c) and that

Defendant Claro Gonzalez Perez met his burden to clearly show exceptional

circumstances why he should not be detained pending sentencing – that is, exceptional

reasons why his detention would not be appropriate – and to show by clear and

convincing evidence that he is not likely to flee or pose a danger to any other person or

the community if he remains on release under 18 U.S.C. § 3142(c).

      The Court GRANTS Defendant Claro Gonzalez Perez’s Motion to Continue

Release Pending Sentencing [Dkt. No. 115] and ORDERS that Defendant Claro

Gonzalez Perez is to remain on release, subject to the Court’s Order Setting Conditions

of Release [Dkt. No. 59], pending his sentencing before United States District Judge

David C. Godbey.

                                          -10-
SO ORDERED.

DATED: December 7, 2018



                            ________________________________________
                            DAVID L. HORAN
                            UNITED STATES MAGISTRATE JUDGE




                          -11-
